 



Exhibit 10.02
***** CONFIDENTIAL TREATMENT REQUESTED
PUBLISHING AND DISTRIBUTION AGREEMENT
This publishing and distribution agreement (“Agreement”) is entered into as of
the 1st day of October, 2004 (“Effective Date”), by and between Sorrent, Inc.
(“Sorrent”) and PopCap Games, Inc. (“PopCap”).
Whereas Sorrent publishes and distributes games and other content for cell
phones (“Wireless Devices”);
Whereas PopCap owns the rights to certain proprietary materials listed in
Schedule A to this Agreement (the “PopCap Titles”); and
Whereas Sorrent wishes to publish and distribute the PopCap Titles over Wireless
Devices.
The parties hereby agree as follows:
1. Licenses; Ownership of Intellectual Property.
     1a. PopCap grants to Sorrent an exclusive, non-transferable right and
license to publish, distribute, sell and promote the PopCap Titles for use on
Wireless Devices throughout the world during the Term of this Agreement via the
following platforms only: J2ME, BREW, SMS, WAP (including WML and xHTML),
MOPHUN, ExEn, Symbian, I-mode (cHTML) and lappli (collectively, the “Authorized
Platforms’’). The license granted herein includes all rights necessary to
develop, modify, create derivative works from, use, reproduce or cause to be
reproduced, manufacture, have manufactured, distribute or have distributed
(whether on fixed media or electronically), market, publicly display, publicly
perform, promote, offer for sale, sell, import, license or otherwise exploit the
PopCap Titles via the Authorized Platforms for purchase by individual end users
by single sale or subscription, including, without limitation, via retail cards
(and not for sale by OEM’s or bundled with other products, except for bundling
which is incidental to subscription and retail card sales). The Authorized
Platforms do not include any platforms not specifically identified above, and
Windows Mobile and the Palm OS are specifically excluded. Sorrent may sublicense
the rights granted in this Section la only to the extent reasonably necessary in
connection with the creation and distribution of Wireless Versions (as defined
below) by Sorrent as contemplated in this Agreement.
     1b. Notwithstanding anything to the contrary set forth in this Agreement,
PopCap, its successors or assigns or, as applicable, it licensors, is, and shall
at all times be and remain, the sole and exclusive owner of the PopCap Titles,
all derivative works of the PopCap Titles, modifications to the PopCap Titles,
regardless of who performs them, and all Intellectual Property Rights pertaining
thereto. Without limiting the generality of the foregoing, nothing in this
Agreement shall be deemed to grant or assign to Sorrent any proprietary or
ownership interest or Intellectual Property Rights in or to the PopCap Titles
other than the license rights set forth herein.
     1c. Notwithstanding the foregoing, PopCap acknowledges and agrees that it
has no right, title and/or interest in and to the materials developed or created
by Sorrent pursuant to this Agreement including, without limitation, (a) all
Sorrent-created or licensed computer software, code, routines, tools, algorithms
and other technology contained in or used in the development of versions of the
PopCap Titles for distribution over Wireless Devices (the “Wireless Versions”),
(b) all Sorrent-created art, sound, music, graphics, and other assets and
designs embodied in the Wireless Versions or any advertising or marketing
materials therefore, (c) the technical and/or maintenance documentation, if any,
of or concerning the Wireless Versions: and (d) the related instruction manuals
and packaging, if any, for the Wireless Versions but excluding any
PopCap-provided content (collectively, the “Sorrent Materials”). Sorrent shall
own all rights, title and interest, including all Intellectual Property Rights,
in and to the Sorrent Materials to the extent the Sorrent Materials do not
involve, include, embody or constitute a derivative work of, and are not
otherwise based on, any portion of the PopCap Titles, or any Intellectual
Property Rights embodied therein, or any artwork, assets or other materials
supplied to Sorrent by PopCap and
 

***** The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

1



--------------------------------------------------------------------------------



 



Sorrent hereby assigns to PopCap all right, title and interest in and to such
excluded materials which are created by Sorrent or its agents pursuant to this
agreement, provided that PopCap shall not have the right to use or exploit the
Wireless Versions incorporating materials provided or created by Sorrent
following expiration or termination of this Agreement without the express
written consent of Sorrent.
     1d. Each party hereby grants to the other a non-exclusive,
non-transferable, worldwide limited license to use its trademarks, service
marks, trade names and logos (“Trademarks”) as reasonably necessary to market,
promote, use, distribute and display the Wireless Versions of the PopCap Titles
or otherwise as the parties may agree in writing. PopCap further grants to
Sorrent and its distributors a non- exclusive, non-transferable, worldwide
limited license to use the PopCap Trademarks in the design, graphics and audio
of the Wireless Versions of the PopCap Titles. All such Trademark usage will be
in accordance with the licensor’s reasonable policies regarding advertising and
trademark usage, as established from time to time. The parties’ respective
Trademark usage guidelines are set forth in Schedule D to this Agreement. Except
as permitted herein, or otherwise agreed to in writing by the licensor, neither
party shall make any other use of the other party’s Trademarks.
     1e. Each party will retain all rights, title and interest in and to its
Trademarks worldwide, subject to the limited license granted herein. Use of a
party’s Trademarks by the other party under the limited license granted herein,
and the goodwill associated therewith, will mure solely to the licensor.
2. Sorrent’s Obligations.
     2a. Sorrent will provide translation, localization, and porting of the
PopCap Titles to Wireless Devices for the Authorized Platforms. The choice of
specific devices and platforms will be determined after a technical review of
the source code for the PopCap Titles, and is subject to Sorrent’s sole
discretion. Sorrent agrees that: (a) the Wireless Versions shall be of the
standard customary to high- quality entertainment software products in the
wireless industry: (b) the Wireless Versions shall be developed, distributed,
sold, licensed, advertised and serviced in accordance with all applicable laws:
and (c) the policy of sale, distribution, and/or exploitation by Sorrent shall
be of the equivalent standard customary to high-quality products in the
entertainment software industry.
     2b. For each Authorized Platform, as defined above in Section la, for which
Sorrent develops Wireless Versions of the Popcap Titles, Sorrent shall submit
for PopCap’s approval “builds” of on a high-end version of a PopCap Title and
one low end version of a PopCap Title. Each such build shall be intended to
serve as a representative sample of the Wireless Versions which Sorrent will
produce for all of the PopCap Titles. With each “build” submitted for approval,
Sorrent shall also provide the means for reviewing and using these “builds,”
including such hardware and carrier service, and/or comparable method of access
to the Wireless Versions as is necessary to facilitate PopCap’s review of the
Wireless Versions at the following junctures: (a) the initial concept and design
document stage; (b) the beta development stage, and (c) at the final pre-gold
master stage (as such terms are commonly understood in the entertainment
software industry) for each Wireless Version.
PopCap shall have seven (7) business days after receipt to either approve or
disapprove a submitted “build,” which approval shall not be unreasonably
withheld. Any disapproval shall be communicated in writing and shall specify in
detail the specific elements that are disapproved and the changes required for
approval. In the event PopCap neither approves nor disapproves the submitted
material within such seven (7) business day period, such submitted material
shall be deemed approved. Sorrent agrees to make such changes as will be
reasonably required to correct any deficiencies noted by PopCap promptly upon
receipt of such notice. This procedure will be repeated with each submission
with a 3 business day turn-around until PopCap determines that its reqnest(s)
for changes has been met. Failure to provide PopCap with “builds” as outlined
above or publishing Wireless Versions without PopCap approval shall be deemed a
breach of this Agreement by Sorrent. Sorrent shall ensure that all Wireless
Versions do not vary in any material respect from the representative samples
approved by PopCap in accordance with the procedures

2



--------------------------------------------------------------------------------



 



outlined above. With respect to any particular Wireless Version that has not
been approved by PopCap pursuant to the procedures outlined above, PopCap
reserves the right to have Sorrent remove that version from distribution until
it has corrected any deficiencies noted by PopCap.
The parties shall work cooperatively to streamline the foregoing process to the
extent appropriate to minimize the time required for Sorrent to make minor
revisions to the Wireless Versions.
     2c. Sorrent will submit the PopCap Titles to carriers’ applicable
certification processes.
     2d. Sorrent will deploy the PopCap Titles on Sorrent’s servers.
     2e. Sorrent will provide marketing and promotion of the PopCap Titles to
consumers via programs with carrier partners, Sorrent web site, Sorrent sell
sheets, tradeshows, press releases, and other appropriate programs to be
determined at Sorrent’s sole discretion. Use of PopCap trademarks or service
marks in any marketing materials shall be subject to the terms of Sections 1d
and le above and to approval by PopCap, with such approval not to be
unreasonably withheld. PopCap shall have the right to review and approve all
marketing, advertising and promotional materials incorporating any of PopCap’s
creative assets. PopCap shall have five (5) business days after receipt to
either approve or disapprove such materials, which approval shall not be
unreasonably withheld. Any disapproval shall be communicated in writing and
shall specify in detail the specific elements that are disapproved and the
changes required for approval. In the event PopCap neither approves nor
disapproves the submitted material within such five (5) business day period,
such submitted material shall be deemed approved. Marketing materials for use in
co-marketing with carriers that incorporate previously approved screen shots
from the PopCap Titles will be deemed approved and will not be subject to
further approval requirements. Failure to provide PopCap with any marketing,
advertising and promotional materials incorporating any of PopCap’s creative
assets prior any publication of said marketing, advertising or promotional
materials shall be deemed a breach of this Agreement by Sorrent.
     2f. Sorrent will provide customer support as reasonably necessary, and any
such support shall be of a high quality of the equivalent standard customary in
the entertainment software industry.
     2g. The Wireless Versions shall include PopCap brands and proprietary
notices in a form approved by PopCap, and Sorrent shall not alter or delete such
brands or notices without the prior written consent of PopCap. Any co-branding
of the Wireless Versions shall be subject to PopCap’s prior written approval.
     2h. The Wireless Versions shall be distributed with the end user license
agreement set forth in Exhibit E.
     3. PopCap’s Obligations.
     PopCap will:
     3a. Deliver to Sorrent all source code, documentation, and proprietary
development tools necessary for Sorrent to modify, create translations of,
localize and port the PopCap Titles as set forth in Section 2 above within
30 days of the Effective Date.
     3b. Upon reasonable request by Sorrent, use reasonable efforts to assist
Sorrent in performing its obligations by answering technical questions and
providing information necessary for modifying the application.
     4. Term and Termination.

3



--------------------------------------------------------------------------------



 



     4a. The term of this agreement (the “Term”) will begin on the Effective
Date and will expire three (3) years thereafter. The Term will automatically
renew for additional one-year terms unless either party notifies the other in
writing of its intent not to renew at least 30 days prior to expiration of the
then- current term.
     4b. Either party may terminate this Agreement if the other party materially
breaches its obligations hereunder and such breach is not cured within 30 days
following written notice to the breaching party.
     4c. PopCap shall have the right to terminate this Agreement with respect to
any particular PopCap Title that has not been submitted for distribution to one
or more carriers by the deadline for that PopCap Title set forth in Schedule C
to this Agreement by providing Sorrent with 30 days written notice of its intent
to do so. Any termination by PopCap pursuant to this Section 4c will only be
effective if Sorrent has not submitted the relevant PopCap Title for
distribution by a carrier within 30 days of receipt of such notice.
     4d. Upon 30 days written notice, PopCap shall have the right to terminate
this Agreement with respect to any PopCap Title for which the quarterly
royalties payable to PopCap do not meet the Royalties Target as set forth in
Schedule C to this Agreement. Any termination by PopCap pursuant to this
Section 4d will only be effective if (i) PopCap provides such written notice to
Sorrent within 15 days of receipt of any quarterly report disclosing that a
given Royalties Target has not been met. In the event of a termination pursuant
to this Section 4d, Sorrent shall have ***** following the effective date of the
termination to sell off remaining inventory of the affected PopCap Title.
     4e. The parties acknowledge and agree that end users may download the
PopCap Titles during the Term of this Agreement and continue to use those
downloads after the expiration of this Agreement pursuant to end user
subscription agreements.
5. Royalties; Sales Reports
     5a. During the Term of this Agreement. Sorrent will pay PopCap royalties as
set forth in Schedule B to this Agreement. PopCap’s share of Gross Revenues
shall be net of taxes (other than taxes measured by PopCap’s income), and
Sorrent shall be responsible for the payment of all taxes which result from its
activities pursuant to this Agreement.
     5b. Any royalties owed to PopCap shall be paid on a quarterly basis within
thirty (30) days following the end of each of Sorrent’s fiscal quarters during
the term of this Agreement, Sorrent may adjust any future royalty payment for
any past overpayments that may have occurred and/or any adjustments to any prior
Gross Revenues calculation.
     5c. Sorrent will provide on a quarterly basis sales reports reflecting
payments received from carriers and other third parties for sales of each PopCap
Title and the resultant royalties payable to PopCap. Such reports shall specify
Gross Revenue and PopCap’s share of revenue by carrier, title and platform as
well as the total of PopCap’s share of revenue where provided by carrier to
Sorrent, and may include such other information as PopCap may reasonably
request.
     5d. Sorrent will maintain books and records relating to the Gross Revenues
and the allocation of the royalties pursuant to this Section 5 and Schedule B.
On at least 15 days prior written notice, PopCap or its agents may, at PopCap’s
sole expense, inspect, make copies of, and otherwise audit those books and
records at Sorrent’s offices during normal business hours; provided that the
foregoing audit rights will be subject to Sorrent’s confidentiality
restrictions. PopCap’s audit rights under this Section 5 will terminate upon the
12-month anniversary of the expiration of this Agreement, and PopCap may not
audit Sorrent’s books more frequently than once in any 12-month period. Sorrent
shall pay any shortfall
 

***** The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

4



--------------------------------------------------------------------------------



 



to PopCap together with interest accrued thereon at a rate of ten percent (10%)
from the date such royalty should have been paid to the date of payment. In
addition, Sorrent shall pay the costs of the audit in the event that the audit
report discloses a shortfall of five percent (5%) or more during any quarter.
6. Representations and Warranties.
     6a. Each party represents and warrants that (i) it is an entity duly
organized and validly existing under the laws of its state of organization,
(ii) it has the power and authority to enter into this Agreement and to perform
fully its obligations under this Agreement, (iii) it is under no contractual or
other legal obligation that might interfere in any way with its prompt and
complete performance under this Agreement, and (iv) the person executing this
agreement on its behalf has been duly authorized to do so and, upon such
execution, this Agreement constitutes a binding obligation of such party.
     6b. PopCap further represents and warrants that (i) it is the lawful owner
or licensee of all rights in the PopCap Titles and has the full right and
authority to grant the licenses herein; and (ii) the PopCap Titles and the
license granted herein do not violate any third party rights, including, without
limitation, any copyright, trademark, trade secret or US patent right.
     6c Sorrent further represents and warrants that (i) it is the lawful owner
or licensee of all rights in the content which it incorporates into the Wireless
Versions, and has the full right and authority to do such incorporating; and
(ii) the incorporation of such content into the Wireless Versions will not
violate any third party rights, including, without limitation, any copyright,
trademark, trade secret or US patent right.
7. Confidentiality.
     7a. During the Term of this Agreement and thereafter, each party will use
and reproduce the other party’s Confidential Information (as defined below in
Sections 7b. and 7c.) only for purposes of this Agreement and only to the extent
necessary for such purpose and will restrict disclosure of the other party’s
Confidential Information to its employees, consultants or independent
contractors with a need to know and will not disclose the other party’s
Confidential Information to any third party without the prior written approval
of the other party. Notwithstanding the foregoing, it will not be a breach of
this Agreement for either party to disclose Confidential Information of the
other party if required to do so under law or in a judicial or other
governmental investigation or proceeding, provided the other party has been
given prior notice and the disclosing party has sought all available safeguards
against widespread dissemination prior to such disclosure.
     7b. “Confidential Information” refers to: (i) the terms and conditions of
this Agreement; (ii) the source code and assets for the PopCap Titles,
(iii) each party’s trade secrets, business plans, strategies, methods and/or
practices; and (iv) any other information relating to either party or its
business that is not generally known to the public, including but not limited to
information about either party’s personnel, products, customers, marketing
strategies, services or future business plans.
     7c. Notwithstanding the foregoing, Confidential Information specifically
excludes (i) information which is in the public domain or subsequently becomes
available to the public other than as a result of a breach of this Agreement;
(ii) information that is known to either party without restriction, prior to
receipt from the other party under this Agreement, from its own independent
sources as evidenced by such party’s written records, and which was not
acquired, directly or indirectly, from the other party; (iii) information that
either party receives from any third party reasonably known by such receiving
party to have a legal right to transmit such information, and not under any
obligation to keep such information confidential; and (iv) information
independently developed by either party’s employees or agents.
8. Indemnity and Limitation of Liability.

5



--------------------------------------------------------------------------------



 



     8a. PopCap agrees to indemnify, defend and hold harmless Sorrent and its
parent, subsidiaries, affiliates, successors or assigns, and the officers,
directors and employees of each of them from and against any damages,
liabilities, claims, costs and expenses, including reasonable legal fees and
expenses (“Claims”) arising directly or indirectly from PopCap’s breach of any
of its representations, warranties or obligations herein.
     8b. Sorrent agrees to indemnify, defend and hold harmless PopCap and its
parent, subsidiaries, affiliates, successors or assigns, and the officers,
directors and employees of each of them from and against any Claims arising
directly or indirectly from Sorrent’s breach of any of its representations,
warranties or obligations herein.
     8c. Limitation of Liability; Disclaimer of Warranties: EXCEPT FOR ANY
INDEMNIFICATION LIABILITY ARISING UNDER THIS SECTION 8 OR THE VIOLATION OF THE
INTELLECTUAL PROPERTY OR TRADE SECRET RIGHTS OF A PARTY, UNDER NO CIRCUMSTANCES
WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES), ARISING FROM ANY PROVISION OF THIS
AGREEMENT (INCLUDING SUCH DAMAGES INCURRED BY THIRD PARTIES), SUCH AS, BUT NOT
LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS. SUBJECT TO
THE OBLIGATIONS OF THE PARTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY
DISCLAIMS ANY AND ALL PROMISES, REPRESENTATIONS AND EXPRESS OR IMPLIED
WARRANTIES WHATSOEVER.
9. Miscellaneous.
     9a. Publicity; Approvals. After execution of this Agreement the parties
will issue a joint press release to announce the signing of this Agreement.
Neither party may make any press release, public statement or disclosure
concerning the terms of this Agreement without the prior approval of the other
party. Whenever either party requests any approval from the other party in
accordance with the terms of this Agreement, the reviewing party will provide a
response within 5 business days, and the material submitted will be deemed
approved if the submitting party does not receive a response within such time.
     9b. Notice. In order to be effective, any notice under this Agreement must
be in writing and delivered by personal delivery, overnight courier, confirmed
facsimile or certified or registered mail. All notices should be directed to the
parties and addresses set forth below:
Sorrent:
Paul Zuzelo
Sorrent, Inc.
1810 Gateway Blvd, Suite 115
San Mateo, CA 94404
Fax No.: (650) 571-5698
With a copy to:
Piper Rudnick LLP
333 Market Street, Suite 3200
San Francisco, CA 94105
Attn: Lisa M. Sitkin, Esq.
Fax No. : (415) 659-7300

6



--------------------------------------------------------------------------------



 



PopCap:
General Business Manager
PopCap Games
2401 4th Ave
Suite 810
Seattle, WA 98121
Fax No: (206)256-2066
     9c. No Partnership or Joint Venture. Neither party has any power or
authority to assume or create any obligation or responsibility on behalf of the
other party, and this Agreement may not be construed to create or imply any
partnership, agency or joint venture between the parties.
     9d. Force Majeure. Any delay in or failure of performance by either party
will not be considered a breach of this Agreement to the extent such delay or
failure is actually caused by any occurrence beyond the reasonable control of
such party including, without limitation, acts of God, power outages,
telecommunications failures and governmental restrictions.
     9e. Assignment: Binding Effect on Successors and Assigns. Sorrent may not
assign its rights or obligations under this Agreement without the prior written
consent of PopCap, such consent not to be reasonably withheld. This Agreement
will be binding upon and inure to the benefit of the parties and their permitted
successors and assigns.
     9f. Governing Law; Forum. This Agreement will be governed by and construed
in accordance with the laws of the State of California without reference to
California’s conflict of laws principles.
     9g. Construction. The parties acknowledge that the terms of this Agreement
reflect negotiations between the parties, both of whom were represented by
counsel, and that the Agreement may not be deemed, for purposes of construction
and interpretation, to have been drafted by either party.
     9h. Waivers. No waiver of any of the provisions of this Agreement will
constitute or be deemed to be a waiver of any other provision of this Agreement.
     9i. Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any particular provision or provisions
will not affect the validity and enforceability of any other provision.
     9j. Entire Agreement; Modifications. This Agreement, together with any
schedules and exhibits referred to herein, is the complete and entire agreement
between Sorrent and PopCap regarding the subject matter hereof and supersedes
any prior agreements and communications, whether written or oral, regarding that
subject matter. This Agreement may only be modified by a writing signed by both
parties.
     9k. Attorney Fees. In the event that any suit or other action is instituted
to interpret or enforce this Agreement, the prevailing party shall be entitled
to recover its attorney fees, including those incurred on appeal, as determined
by the court.

                      PopCap Games, Inc.       Sorrent, Inc.    
 
                   
By:
  /s/ [ILLEGIBLE]       By:   /s/ Ray Schaaf    
 
 
 
         
 
   
Title:
  President
 
      Title:   President of Publishing
 
   

7



--------------------------------------------------------------------------------



 



Schedule A
PopCap Titles
The PopCap Titles are:
l -Zuma
2 -AstroPop
3 -Bookworm

8



--------------------------------------------------------------------------------



 



Schedule B
Royalty Rate
Sorrent will pay to PopCap royalties based on Gross Revenues from the PopCap
Titles pursuant to this Agreement as follows: For single unit sales, Sorrent
shall pay PopCap the greater of A) ***** percent (*****%) of Gross Revenues or
B) ***** ($*****) per each unit sold. For subscription sales, Sorrent shall pay
PopCap the greater of A) ***** percent (*****%) of Gross Revenues or B) *****
($*****) per each subscription unit of time to a single end user, with the
maximum unit of time not to exceed one month
For purposes of this Agreement, “Gross Revenues” means all revenues received by
Sorrent from carriers or other third parties with respect to the PopCap Titles.
 

***** The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

9



--------------------------------------------------------------------------------



 



Schedule C
Submission Deadlines and Royalties Targets
For each of the PopCap Titles, the deadline by which Sorrent must submit the
title for distribution by one or more carriers and the Royalty Targets will be
as follows:
Title 1 (Zuma)
Submission deadline shall be no later than ***** after the Effective Date.
Royalty Targets:

         
Months *****
  $***** per quarter
Months *****
  $***** per quarter
Months *****
  $***** per quarter
Months *****
  $***** per quarter
Months *****
  $***** per quarter

Title 2 (AstroPop)
Submission deadline shall be no later than ***** after the Effective Date.
Royalty Targets:

         
Months *****
  $***** per quarter
Months *****
  $***** per quarter
Months *****
  $***** per quarter
Months *****
  $***** per quarter
Months *****
  $***** per quarter

Title 3 (Bookworm)
Submission deadline shall be no later than ***** after the Effective Date.
Royalty Targets:

         
Months *****
  $***** per quarter
Months *****
  $***** per quarter
Months *****
  $***** per quarter
Months *****
  $***** per quarter
Months *****
  $***** per quarter

The royalty targets shall commence on the earlier of A) the first launch date or
B) the stated submission deadline. Royalty targets shall not be cumulative (i.e.
any royalties in excess of the target in one quarter may not be carried over to
a later quarter.)
 

***** The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

10



--------------------------------------------------------------------------------



 



Schedule D
Trademark Usage Guidelines
PopCap Guidelines:
PopCap has granted to Sorrent a limited license to use and publish PopCap’s
Trademarks. Sorrent shall retain the appropriate trademark symbol or designation
(i.e., ®, ™ or SM) and shall footnote the appropriate ownership of PopCap’s
Trademarks wherever they are displayed in any manner as PopCap may reasonably
designate from time to time. Sorrent agrees that it will not use PopCap’s
Trademarks or any reproduction thereof in any manner which is not a permitted
use without PopCap’s prior written approval.
Sorrent further agrees that it will not apply for or seek to obtain trademark,
copyright, domain name or any other intellectual property right in any of
PopCap’s Trademarks. Sorrent will not challenge the title or right of PopCap in
and to PopCap’s Trademarks. Sorrent will not harm, misuse or bring into
disrepute any of PopCap’s Trademarks, their reputation or that of PopCap or any
of its affiliated entities.
Sorrent Guidelines:
Sorrent has granted to PopCap a limited license to use and publish Sorrent’s
Trademarks, PopCap shall retain the appropriate trademark symbol or designation
(i.e., ®, ™ or SM) and shall footnote the appropriate ownership of Sorrent’s
Trademarks wherever they are displayed in any manner as Sorrent may reasonably
designate from time to time. PopCap agrees that it will not use Sorrent’s
Trademarks or any reproduction thereof in any manner which is not a permitted
use without Sorrent’s prior written approval.
PopCap further agrees that it will not apply for or seek to obtain trademark,
copyright, domain name or any other intellectual property right in any of
Sorrent’s Trademarks. PopCap will not challenge the title or right of Sorrent in
and to Sorrent’s Trademarks. PopCap will not harm, misuse or bring into
disrepute any of Sorrent’s Trademarks, their reputation or that of Sorrent or
any of its affiliated entities.

11



--------------------------------------------------------------------------------



 



Schedule E
End User License Agreement
Terms of Service: By accessing and using Sorrent’s services, you accept and
agree to be bound by these terms and conditions and by the Terms of Use and
Legal Notices on our web site, accessible from your PC browser at
www.sorrent.com.
Proprietary Rights; Restrictions on Use: All games, software and other materials
provided by Sorrent through its services, including, without limitation, all
text, graphics, photographs, images, moving images, sounds and illustrations
(the “Content”), are the property of Sorrent, Inc. and its licensors and are
protected by U.S. and international copyright laws and treaty provisions.
Sorrent grants to you a non-exclusive, limited license to download and use the
Content solely in order to play games on Sorrent’s services. You may not use the
Content for any other purpose. You may not sub-license, or charge others to use
or access the Content. You may not translate, reverse-engineer, reverse-compile
or decompile, disassemble, modify or make derivative works from the Content.
No Liability for Service Provider Charges: Sorrent and its licensors are not
responsible or liable for service provider charges incurred by users while
accessing Sorrent services.
No Liability for Improper Use or Behavior: Sorrent and its licensors advise
against use of Sorrent services during activities, such as automobile driving,
where distractions may produce a significant risk of accident. You acknowledge
and agree that use of the Sorrent services during such activities is at your
sole risk, and that Sorrent and its licensors will not be responsible for
damages of any kind whatsoever resulting from your failure to comply with this
warning. Sorrent does not police the behavior of its users and cannot prevent
users from harassing other users or sending improper messages to other users.
Sorrent will not be liable for any improper conduct on the part of its users.
No Warranties: Sorrent services are provided on an “as is” and “as available”
basis. Sorrent expressly disclaims all warranties of any kind, whether express
or implied.
Privacy Policy: Sorrent will only collect and handle user information in
compliance with its privacy policy, accessible from your PC browser at
www.sorrent.com. Sorrent may provide anonymous aggregated statistical and
demographic information (such as the average length of time users access certain
games) to third parties in Sorrent’s sole discretion.
Sorrent and We Create.You Play. Everywhere, are registered trademarks of
Sorrent, Inc. All other trademarks are the property of their respective owners.

12



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO THE PUBLISHING AND DISTRIBUTION AGREEMENT
 
This shall serve as the First Amendment to the Publishing and Distribution
Agreement (“Agreement”) by and between Glu Mobile, Inc. (“Glu Mobile”) and
PopCap Games, Inc. (“PopCap”) and is entered into as of the 19th day of August,
2004 (“Amendment effective date”)
 
The parties agree to modify the Agreement as follows:
 

  1.   Effective Date.  The Effective Date of the Agreement is hereby defined to
be October 1st, 2004     2.   Name Change.  The legal name of the entity with
whom the Agreement was signed has been changed from “Sorrent, Inc.” to “Glu
Mobile Inc.” (DBA “Glu”) effective June 2, 2005.     3.  
Insaniqarium.  Schedule A of the Agreement is amended to provide that
Insaniqarium shall replace Bookworm as the third licensed title under the same
terms and conditions governing all titles included in Schedule A. Schedule C is
likewise amended to provide that Insaniqarium shall replace Bookworm as Title 3,
and the Submission deadline for Insaniquarium shall be no later than ***** after
the Amendment Effective Date.     4.   Term.  The Term of this Agreement with
respect to the licensed title Insaniquarium shall begin on Amendment Effective
Date and will expire three (3) years thereafter. The Term will auto-renew as per
the terms set forth in section 4a of the Agreement.

 
Except as herein expressly amended or by necessary implication modified by this
Agreement, the Agreement in all other respects is hereby ratified and shall
continue in full force and effect.
 
By signing in the places indicated below, the parties hereto accept and agree to
all of the terms and conditions hereof.
 

     
PopCap Games, Inc.
  Glu Mobile, Inc.      
By: 
/s/  David K. Itaas



 
By: 
/s/  Paul Zuzelo



     
Date: 8/22/05



 
Date: 8/29/05




 

***** The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO PUBLISHING & DISTRIBUTION AGREEMENT
 
This amendment to that Publishing and Distribution Agreement, dated October 2004
and amended August 22, 2004 (together the “Agreement”), is entered into by and
between PopCap Games, Inc. (“PopCap”), and Glu Mobile, Inc. (“Glu Mobile”),
(collectively the “Parties” and individually a “Party”).
 
The Parties hereby agree to amend the Agreement as follows:
 

  1.   Amend the first paragraph to add the following Party after “PopCap Games,
Inc.”:

 
. . . and PopCap Games, International, Ltd., a company organized and existing
under the laws of Ireland having its registered office at 30 Herbert Street,
Dublin 2, Ireland, defined collectively as (“PopCap”).
 

  2.   Add the following to the end of Section 5b:

 
Glu Mobile agrees to make payments to PopCap Games, Inc., for revenue earned
from its distribution partners in North and South America (understood as: U.S.,
Canada, Mexico, Central and South America), and to pay PopCap Games
International. Ltd., for revenue earned from its distribution partners outside
North and South America (understood as: Asia, Europe, Eastern Europe, Australia,
New Zealand, Caribbean, Africa, Mauritius, and the Middle East). For avoidance
of doubt, such separate payments and any reporting provided for in this
Section 5b or the Agreement shall commence as of the second quarter of 2006.
 
All other terms and conditions of the Agreement shall remain in full force and
effect except as modified by this amendment. In the event of any inconsistencies
between this amendment and the Agreement, this amendment shall prevail.
 
In witness whereof, the Parties have caused the agreement to be made effective
as of January 1, 2006.
 

              PopCap Games, Inc.   Glu Mobile, Inc.               Signature:  
/s/  David K. Haas


  Signature:  
/s/  Paul Zuzelo


Name:   David K. Hass


  Name:   Paul Zuzelo


Title:   COO


  Title:   CAO


  APPROVED:           PopCap Games International, Ltd.
        Signature:  
/s/  David K. Haas


        Name:   David K. Hass


        Title:   Director


       







--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO PUBLISHING AND DISTRIBUTION AGREEMENT
Reference is made to that certain Publishing and Distribution Agreement between
PopCap Games, Inc. and PopCap Games International, Ltd. (collectively,
“Licensor” or “PopCap”), on the one hand, and Glu Mobile Inc. (as
successor-in-interest to Sorrent, Inc.) (“Licensee” or “Glu”), on the other
hand, dated October 2004 (as previously amended as of August 19, 2004 and
January 1, 2006, the “Agreement”). Effective July 11, 2007 (“Amendment Date”)
the Agreement is hereby amended by this Third Amendment to Publishing and
Distribution Agreement (“Third Amendment”) as stated herein. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement.
R E C I T A L S
     WHEREAS, pursuant to and in accordance with the Agreement, PopCap granted
to Glu, among other things, the exclusive worldwide right and license to create
the Wireless Versions and to advertise, promote, market, distribute, sell,
reproduce, license and sub-license the Wireless Versions during the Term; and
     WHEREAS, the parties now mutually wish to amend the Agreement to, among
other things, extend the Term and modify the financial terms thereof as provided
herein.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
     1. Amended Term. The Term of the Agreement is hereby extended and now
expires on December 31, 2008 (“Amended Term”) with respect to all PopCap Titles
(as defined herein) and Wireless Versions; provided, that certain aspects of the
Agreement shall either automatically or at PopCap’s written request (as the case
may be) continue after expiration of the Amended Term as specified in
Paragraph 11, below. Paragraph 4a of the Agreement is hereby deleted in its
entirety. Paragraphs 4b through 4e remain in full force and effect.
     2. Definition of PopCap Titles. Schedule A (“PopCap Titles”) of the
Agreement is hereby deleted and replaced in its entirety with the following:
Schedule A
PopCap Titles
As used in this Agreement, the “PopCap Titles” are the versions of the following
PopCap games that, as of the Amendment Date, are being commercially distributed
on or through PopCap’s website (http://www.popcap.com):

 



--------------------------------------------------------------------------------



 



Zuma™
Insaniquarium™
Astropop™

For the avoidance of doubt, the term “PopCap Titles” does not include any
updates, upgrades, sequels, ports or adaptations for other platforms or devices,
expansion packs, product line extensions, or other derivative works or successor
versions based on or containing all or some of the recognizable game-play or
graphical interface elements used in the enumerated PopCap Titles (“Successor
Versions”), including but not limited to any Successor Version marketed and
distributed under a title that references or incorporates the name of a PopCap
Title (e.g., Zuma 2, Insaniquarium II, Astropop Mania, Zuma’s Return, etc.).”
     3. Royalties. Schedule B (“Royalty Rate”) of the Agreement is hereby
deleted and replaced in its entirety with the following:
Schedule B
Royalty Rate
Glu shall pay to PopCap royalties (“Royalties”) based on Gross Revenues as
follows: For single unit sales, Glu shall pay PopCap the greater of: (i) the
Royalty Rate multiplied by Gross Revenues; or (ii) ***** ($*****) per each unit
sold. For subscription sales, Glu shall pay PopCap the greater of: (i) the
Royalty Rate multiplied by Gross Revenues; or (ii) ***** ($*****) per each
subscription unit of time to a single end user, with the maximum unit of time
not to exceed one month.
Gross Revenues (“Gross Revenues”) means all revenues received by Glu from
wireless carriers, distribution partners, and all other third parties with
respect to the Wireless Versions (and any other content related to PopCap
Titles, such as ringtones and wallpapers that are based on PopCap Titles).
Royalty Rate (“Royalty Rate”) means: (i) ***** percent (*****%) with respect to
Gross Revenues received by Glu for Zuma and Astropop during the period
commencing with the Amendment Date and ending on September 30, 2007 and for
Insaniquarium during the period commencing with the Amendment Date and ending on
August 17, 2008; (ii) ***** percent (*****%) with respect to Gross Revenues
received by Glu for Zuma and Astropop during the period from October 1, 2007
through the expiration of the Amended Term and for Insaniquarium during the
period from August 18, 2008 through the expiration of the Amended Term; (iii)
***** percent (*****%) with respect to any Gross Revenues received by Glu during
the twelve (12) month period immediately following the Amended Term (i.e.,
commencing January 1, 2009 and ending on December 31, 2009); and (iv) *****
percent (*****%) with respect to any Gross Revenues received by Glu thereafter.
 

*****   The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     4. Minimum Guaranteed Quarterly Royalties. The parties hereby agree that in
no event shall the quarterly payments of Royalties due to PopCap (applicable to
sales made after the Amendment Date and sent to PopCap within thirty (30) days
following the end of each quarter) be less than the following amounts:
          (i) *****; and
          (ii) *****.
     As used herein, the ***** shall be the same as defined in *****.
     5. Trials. Glu may authorize end users to play Wireless Trial Versions (as
defined below) without requiring payment of a license fee and without subjecting
Glu to the per-unit minimum Royalties obligation contained in Schedule B;
provided, that: (i) any such Wireless Trial Version shall be distributed and
promoted by Glu and its distribution partners as an enticement for end users to
purchase the corresponding Wireless Version; and (ii) except for the forgiveness
of the per-unit minimum royalty, all terms applicable to the corresponding
Wireless Version shall apply to each Wireless Trial Version. As used herein, a
“Wireless Trial Version” means a Wireless Version that an end user is licensed
to play on a temporary basis (e.g. total playing time limited to less than *****
or a limited number of game plays) or with limited functionality.
     6. Embeds. Prior to expiration of the Amended Term, Glu may execute
distribution agreements providing for the pre-installation or embedding of
Wireless Versions or Wireless Trial Versions onto Wireless Devices (“Embed
Agreements”); provided, that: (i) distribution of Wireless Versions under each
Embed Agreement is subject to the Royalties requirements set forth in Schedule B
unless otherwise agreed in writing by PopCap; (ii) the effective date of such
Embed Agreement for manufacturing Wireless Devices containing such pre-installed
Wireless Versions or Wireless Trial Versions is a date within the Amended Term;
and (iii) the end date under such Embed Agreement for manufacturing such
Wireless Devices containing such pre-installed Wireless Versions or Wireless
Trial Versions is no later than *****.
 

*****   The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     7. Market Coverage. During the Amended Term, Glu shall use all commercially
reasonable efforts to certify and make commercially available Wireless Versions
of each PopCap Title for all Target Devices through all Target Carriers (as such
terms are defined below) commensurate with *****. Notwithstanding the foregoing,
PopCap acknowledges that Glu cannot control the actions or inactions of
carriers, whose approval is typically needed to certify and make commercially
available the Wireless Versions; any Glu failure caused by the acts or omissions
of carriers shall not be construed as a breach of this Agreement by Glu,
provided that Glu can demonstrate that its efforts to achieve the market
coverage for each PopCap Title specified in this paragraph were at a level
commensurate with the efforts required under this Section
As used in this Third Amendment, “Target Devices” means the set of Wireless
Devices for any given carrier that meet the following criteria: (i) ranked by
the carrier as a “high” or “medium” priority for games; or (ii) included by the
carrier on a ranked order list of Wireless Devices that collectively account for
***** percent (*****%) or more of game sales, where such rankings have been
provided by the respective carrier for the then most recent quarter or month;
and “Target Carriers” means the then-current set of carriers through which Glu
distributes any mobile games, either directly or indirectly. The term “carrier,”
as used throughout the Agreement (as amended) refers to any provider of mobile
communications services or content.
     8. Glu Marketing. During the Amended Term, Glu shall use commercially
reasonable efforts to undertake marketing and sales programs aimed at Target
Carriers, manufacturers of Target Devices (e.g. for Embed Agreements), other Glu
distribution partners, and end users in a manner that is commensurate with the
efforts devoted by Glu to Glu’s other similarly selling mobile games (with the
determination of whether a game is “similarly selling” being made on a
country-by-country basis);; provided, however, that Glu makes no representation
or warranty concerning the success or results of such efforts. For example:
(A) If Glu creates and distributes via its distribution partners a wireless
application that contains or links to (e.g. via a WAP deck) marketing and
product information about any Glu mobile games in ways similar to Glu’s
currently-contemplated Play Free Games promotional program, then the Wireless
Version of Zuma shall be included in such a program;
(B) Glu shall use commercially reasonable efforts to create and distribute via
its distribution partners a Zuma emulator that enables potential customers to
experience certain aspects of the game as an enticement to a potential purchase;
and
(C) If Glu places online advertisements, Glu shall use commercially reasonable
efforts to include the Wireless Versions therein with levels of frequency and
prominence similar to the advertisements featuring its similarly selling mobile
games in the country where a given online advertising website is located.
 

*****   The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     9. PopCap Marketing. PopCap may, without limitation, conduct marketing
efforts to build awareness and increase sales of Wireless Versions. In addition,
PopCap may sell Wireless Versions, but only through www.popcap.com (or other
PopCap-branded websites, such as localized popcap.com websites), provided, in
each case, that the sales model (i) is approved by the Target Carrier of a given
end user, (ii) yields a Gross Revenue per-unit to Glu that is the same or higher
than Glu’s typical per-unit Gross Revenue for the Wireless Version in question
distributed through the applicable Target Carrier and (iii) PopCap provides
reports and payments to Glu for such sales on the same requirements and on the
same schedule as Glu provides to PopCap under the Agreement.
     10. PopCap Development. For the avoidance of doubt, PopCap shall be
entitled to develop, market and distribute, at any time during or after the
Amended Term, any versions of any products (including the PopCap Titles, but
excluding the Wireless Versions), for any platform (including Wireless Devices);
provided, that PopCap shall not, nor grant any other party the right to,
distribute any version of a PopCap Title for Wireless Devices that (i) in any
way conflicts with Glu’s exclusive distribution rights granted in the Agreement
(as amended hereby) or (ii) is marketed using a title that uses the name of a
PopCap Title in the form “Zuma N”, “Insaniquarium N” or “Astropop N,” where N is
an Arabic or Roman numeral such as “2”, “3”, “II” or “III”.
     11. Post Amended Term. Glu shall, and cause its carrier and other
distribution partners to, cease making the Wireless Versions (and any other
content related to PopCap Titles, such as ringtones and wallpapers that are
based on PopCap Titles) commercially available as of *****, provided, however,
that (i) end users who have purchased Wireless Versions on a subscription basis
during the Amended Term may continue to subscribe without change after the
Amended Term; (ii) purchasers of a Wireless Device embedded with a Wireless
Trial Version shall, after the Amended Term, continue to be permitted to convert
the Wireless Trial Version into a Wireless Version; (iii) the other parties to
the Embed Agreements may continue to pre-install the Wireless Versions and/or
Wireless Trial Versions so long as the requirements under this Agreement (as
amended), including Section 6 hereof, are met; and (iv) upon request by PopCap,
Glu shall continue its responsibilities under the Agreement, as amended, for
certain PopCap Titles with respect to certain combinations of carriers (or other
Glu distribution partners), countries and/or Wireless Devices for an additional
period of time (as specified in writing by PopCap to Glu no later than *****),
subject in each of those four (4) cases to Glu’s obligation to pay Royalties
(and comply with the related reporting and payment obligations) to PopCap as
specified in Schedule B; provided, however, that beginning *****, Glu shall not
be subject to (a) any minimum guaranteed quarterly royalties (Section 4 of this
Third Amendment), (b) any market coverage obligations (Section 7 of this Third
Amendment) and (c) any Glu marketing obligations (Section 8 of this Third
Amendment) . In addition, notwithstanding Schedule B, the Royalty Rate for sales
by Glu that PopCap authorizes per clause (iv) of this Section 11 of this Third
Amendment shall be ***** percent (*****%).
 

*****   The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     12. Transition Cooperation. Commencing *****, Glu will exercise
commercially reasonable efforts to cooperate with PopCap to facilitate the
transition for Target Carriers and other Glu distribution partners, such that
PopCap shall become the supplier of wireless versions of PopCap Titles (such
wireless versions to be created by or on behalf of PopCap, i.e., not the
Wireless Versions) upon the expiration of the Amended Term.
     13. Reporting. The following Paragraph 5E shall be inserted and added to
the “Royalties; Sales Reports” section of the Agreement:
“5e. Within thirty (30) days of the end of each month, Glu shall deliver to
PopCap (in electronic Microsoft Excel or similar format) a monthly estimated
“snapshot” report (“Monthly Snapshot Report”) that specifies for each PopCap
Title by territory as specified in Section 5b of the Agreement, by Target
Carrier (and by all other Glu distribution partners individually or in
aggregate) the units sold and the actual (or estimated if actual not available
to Glu) Gross Revenue generated by those units during the prior month. The
Monthly Snapshot Report shall be provided in addition to the quarterly sales
report specified in Paragraph 5a, in which the definitive Royalties is provided.
For specifically and solely the Monthly Snapshot Report due June 30, 2007, Glu
shall deliver to PopCap said Monthly Snapshot Sales report for each of the prior
two (2) month periods (i.e. each of April and May) on July 11, 2007 instead of
June 30, 2007.
     14. Monthly Snapshot Report due July 11, 2007. PopCap acknowledges and
agrees that, as of the Amendment Date, it has received the Monthly Snapshot
Report due July 11, 2007.
     15. Full Force and Effect. All other terms and conditions of the Agreement
shall remain in full force and effect except as modified by this amendment. The
Agreement, as amended hereby, is hereby ratified by the parties in all respects.
All provisions of this Amendment that expressly, or by the context in which they
are used are intended to, survive the expiration of the Amended Term, shall so
survive. In the event of any inconsistencies between this Third Amendment and
the Agreement, the Third Amendment shall prevail.
 

*****   The omitted portions of this exhibit have been filed with the Securities
and Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be made
effective as of the Amendment Date.

                  POPCAP GAMES, INC.    
 
           
 
  Signature:   /s/ Dennis Ryan    
 
           
 
  Name:   Dennis Ryan    
 
  Title:   EVP    
 
                POPCAP GAMES INTERNATIONAL, LTD.    
 
           
 
  Signature:   /s/ David K. Hans    
 
           
 
  Name:   David K. Hans    
 
  Title:   Chairman    
 
                GLU MOBILE INC.    
 
           
 
  Signature:   /s/ Albert A. Pimentel    
 
           
 
  Name:   Albert A. Pimentel    
 
  Title:   EVP & CFO    

 